Citation Nr: 1522891	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  11-28 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 for plantar fasciitis with calcaneal spur.

2.  Entitlement to a rating higher than 10 percent for left hallux valgus with first metatarsophalangeal (MTP) joint osteoarthritis.

3.  Entitlement to a compensable rating for right hallux valgus with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had honorable active military service from April 1985 to September 2009.

He appealed to the Board of Veterans' Appeals Board/BVA) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for hallux valgus and plantar fasciitis of both feet.  The RO assigned noncompensable (0 percent) ratings to the right hallux valgus and plantar fasciitis disabilities and a 10 percent rating to the left hallux valgus disability, with all these disabilities granted service connection effective the day after separation from service.  In a March 2014 rating decision, the RO increased the rating for the plantar fasciitis (now considered on a bilateral basis) to 10 percent from the date of service connection.  The Veteran has subsequently explicitly indicated continued disagreement with the current ratings assigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a June 2010 VA authorization and consent, Form 21-4142, to allow VA to obtain treatment records from Dr. JBC (initials used to protect privacy).  Although the claims file contains several letters submitted by this physician, the record does not contain post-service treatment records from this physician.  In the letters of records, this physician has indicated that he continues to provide treatment to the Veteran for his feet disabilities.  These treatment records are relevant to the appeal and should be obtained upon remand.  See 38 C.F.R. § 3.159.

In addition, the Veteran was most recently provided a VA examination that evaluated his feet disabilities in December 2013.  The Disability Benefits Questionnaire used, however, was for feet disabilities other than flatfoot/pes planus.  Although service connection has been denied for pes planus, the Veteran's service-connected plantar fasciitis is rated by analogy under the diagnostic code for flatfeet/pes plus.  See 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 5003, 5276.

The Veteran and his representative have specifically asserted that the service-connected plantar fasciitis warrants the highest rating, 50 percent, on the basis that the service-connected disability is manifested by these symptoms of pes planus.  In letters of file from Dr. JBC he specifically indicates that the Veteran has the symptoms of a 50 percent rating, but provides indication that these symptoms are due to the nonservice-connected pes planus.  In contrast, the December 2013 examination report indicates that "most of" the Veteran's symptoms are due to the service-connected disabilities of the left foot and that the right foot was "normal."  After this review, the Board finds that the description of the severity of the disability in the VA examination and that contained in the letters from Dr. JBC contradict each other in part.  On this basis, the Board finds that upon remand the Veteran should be provided another VA examination regarding the severity of the plantar fasciitis and hallux valgus disabilities in order that there is an accurate disability picture of the severity of symptoms caused by service-connected disability.

Lastly, the claims file contains VA treatment records, to include VA treatment records from the Columbia, South Carolina VA Medical Center (VAMC) dated through February 2010.  Upon remand, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Columbia and Charleston, South Carolina VAMCs dated from February 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  With any needed assistance from the Veteran, obtained treatment records from Dr. JBC, identified in a June 2010 Form 21-4142 and a March 2014 Supplemental Statement of the Case (SSOC).

3.  After completing directives (1)-(2), the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected hallux valgus and plantar fasciitis.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disabilities.  

The examiner should complete the Disability Benefits Questionnaire for foot disability, to include the findings usually used for flatfoot/pes planus.  In this regard, the examiner should detail, to the extent possible, the symptoms related to plantar fasciitis and right and left hallux valgus respectively.  The examiner should not include symptoms that can be attributed to any existent nonservice-connected pes planus.  The examiner, however, should detail findings that allow the application of the pes planus diagnostic code to the service-connected plantar fasciitis, to include the overall severity of the disability.  Thus, the examiner should discuss the severity of pronation, tenderness, inward displacement and spasm, effect of using orthopedic shoes, pain, swelling, and callosities related to the plantar fasciitis.  The examiner should also provide an overall assessment whether the plantar fasciitis is pronounced, severe, or moderate.

The examiner should also detail all symptoms and severity thereof of the right and left hallux valgus, respectively.

Lastly, the examiner should provide an opinion regarding the effect of the feet disabilities on the Veteran's employability.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




